t c memo united_states tax_court billie and florence lykins petitioners v commissioner of internal revenue respondent docket no filed date joseph l rosenbaum for petitioners paul j krazeise jr for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax for the taxable_year in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issues remaining for decision are whether an advance by petitioner billie lykins to tag coal corp was a loan or a capital_contribution and if the advance was a loan whether such advance was a business or a nonbusiness_debt within the meaning of sec_166 some of the facts have been stipulated and they are so found petitioners resided in versailles kentucky at the time that their petition was filed with the court findings_of_fact petitioner billie lykins petitioner grew up in eastern kentucky and has lived there for most of his life petitioner worked for the kentucky state police for years until he retired in after retiring from the state police petitioner spent a few months doing contract work for coal companies and then was appointed the u s marshall for the eastern district of kentucky in or about after resigning his appointment as a marshall petitioner began working for coal mack a coal company petitioner was in charge of the overall operations of the coal company including production transportation leasing and settling labor disputes petitioner was very familiar with the coal mining industry in eastern kentucky and contemplated starting his own coal- related business petitioner frequently talked with michael templeman mr templeman his stepson about his desire to enter a coal-related business mr templeman is petitioner florence lykins' mrs lykins son mr templeman and john adkins mr adkins were sole equal partners in j m equipment co j m a partnership engaged in the business of leasing as lessor heavy machinery used for grading and excavating property connected with construction projects and coal mining the record does not clearly indicate the specific amount of j m's outstanding liabilities however it appears that j m had outstanding liabilities of approximately dollar_figure mr templeman and mr adkins were also sole equal shareholders in tag coal corp tag coal a corporation that performed grading and excavation services for construction projects located in eastern kentucky tag coal leased equipment from j m in order to conduct its business tag coal was the primary lessee and customer of j m in date tag coal was performing general excavation work for commonwealth development corp commonwealth although tag coal was ultimately liable for employment_taxes incurred in connection with the excavation work the terms of the contract between commonwealth and tag coal required commonwealth to pay the employment_taxes incurred by tag coal however before the project was completed commonwealth filed for bankruptcy and failed to pay dollar_figure in employment_taxes owed by tag coal commonwealth also failed to pay approximately dollar_figure in other_payments due tag coal under the parties' contract tag coal filed mechanic's liens in an effort to collect these amounts the commissioner notified mr templeman and mr adkins that if tag coal did not pay its employment_tax liability then the internal_revenue_service irs would proceed to collect such liability from j m and its assets sometime prior to date mr adkins indicated that he wanted to withdraw as a partner from j m mr adkins and mr templeman discussed the possibility of mr templeman's buying mr adkins' interest in the partnership mr templeman also discussed the situation with petitioner petitioner expressed an interest in purchasing mr adkins' partnership_interest at some point prior to date petitioner and mr templeman orally agreed to become equal partners in j m on date mr adkins agreed to transfer his 50-percent partnership_interest in j m to mr templeman in exchange mr templeman agreed inter alia to assume and pay all delinquent taxes by date and to relieve mr adkins of all liabilities relative to both j m and tag coal although an agreement was executed it was never consummated and was effectively abrogated by the parties as responsible officers of tag coal mr templeman and mr adkins would be liable for the 100-percent penalty under sec_6672 and the irs was of the view that their personal assets including their partnership interests in j m would be subject_to distraint mr adkins did not contemplate transferring nor did he ever transfer any interest in tag coal to either mr templeman or petitioner mr adkins retained his interest in tag coal because he hoped that tag coal could recover the substantial amounts owed to it by commonwealth on date petitioner issued a check in the amount of dollar_figure to tag coal for the purpose of permitting tag coal to pay its outstanding employment_tax liability the memo entry at the bottom of the check reads loan to tag coal corp the amount advanced by petitioner was recorded as a loan payable on tag coal's corporate books tag coal used the proceeds from the check to pay its employment_tax liability in a document styled agreement dated date mr adkins and mr templeman granted petitioner a judgement without protest against tag coal for a loan made to tag coal petitioner considered himself to be an equal partner in j m on date however he did not terminate his employment with coal mack at that time because coal mack had not yet hired his successor petitioner did not want to leave coal mack until his position had been filled thus on date petitioner was employed by coal mack and was simultaneously performing services for j m specifically petitioner negotiated contracts for j m and supplied the contractors with j m's equipment on date mr adkins mr templeman and petitioner executed a contract in which mr adkins agreed to transfer his 50-percent partnership_interest in j m to petitioner in exchange petitioner agreed to assume and pay all of mr adkins' share of j m's outstanding liabilities prior to date petitioner and mr templeman had applied for and received a dollar_figure loan in order to satisfy j m's outstanding liabilities sometime before date mr adkins developed severe heart problems mr adkins' medical_condition prevented him from executing the date agreement on an earlier date sometime in tag coal paid petitioner dollar_figure against the amount advanced by petitioner on date tag coal was ultimately unsuccessful in recovering the substantial payments owed to it under its contract with commonwealth consequently on date tag coal filed a petition for bankruptcy under chapter with the bankruptcy court for the eastern district of kentucky at the time that the petition was filed tag coal owed petitioner dollar_figure in respect of the amount advanced by petitioner on date on an amended income_tax return form 1040x for petitioners claimed that the amount advanced to tag coal and not repaid ie dollar_figure was a business_bad_debt on an amended income_tax return form 1040x for petitioners claimed a net_operating_loss nol_carryover from a substantial portion of the carryover was attributable to the business_bad_debt deduction claimed by petitioners on form 1040x for opinion in petitioners claimed an nol_carryover stemming from a business_bad_debt deduction reported on form 1040x for at issue in this case is the deductibility of the carryover claimed by petitioner the resolution of this issue turns on whether the advance made by petitioner to tag coal on date was a loan or a capital_contribution and if the payment was a loan whether it was a business or a nonbusiness loan we address these issues in turn capital_contribution issue sec_166 allows a deduction for any bad_debt that becomes worthless during the taxable_year a bona_fide debt is a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs this is in contrast to a contribution_to_capital or equity_investment which is not considered debt for purposes of sec_166 91_tc_575 sec_1_166-1 income_tax regs the existence of a bona_fide debt is a factual inquiry that turns on the facts and circumstances of the particular case and the taxpayer bears the burden of proving that a bona_fide debt existed 74_tc_476 61_tc_367 factors considered in determining whether an amount advanced is a loan or a capital_contribution include the intent of the parties the names given to the written instruments evidencing the advance the failure of the party receiving the advance to repay the right to enforce repayment the presence or absence of a fixed maturity_date participation in management as a result of the advance and the risk involved in making the advance dixie dairies corp v commissioner supra no single factor is decisive and due to the myriad of circumstances in which this issue can arise some of the factors may not be relevant in a particular case id respondent contends that petitioner's advance to tag coal on date was a capital_contribution and not a loan respondent does not apply the foregoing factors to reach her conclusion rather respondent argues that the august and date agreements prove that petitioner paid in part dollar_figure in exchange for his 50-percent partnership_interest in j m we note that the following events occurred somewhat contemporaneously petitioner advanced dollar_figure to tag coal to satisfy its outstanding employment_tax liability petitioner received a 50-percent partnership_interest in j m and petitioner applied for and received a dollar_figure loan intended to satisfy j m's other outstanding liabilities apparently respondent interprets the contemporaneity of these events to support her contention however we draw no such inference from the timing of these events rather we think that petitioner in two contemporaneous but separate transactions assumed approximately dollar_figure of liabilities in exchange for his interest in j m and made a loan to tag coal we reach this conclusion by applying the above mentioned factors to the facts of this case first the parties genuinely intended the amount advanced by petitioner to be a loan petitioner and mr templeman both testified at trial that they considered the advance to be a loan we found petitioner and mr templeman to be credible witnesses and we have no reason to question their veracity second the parties' intent is confirmed by written instruments characterizing the advance as a loan for example in a document styled agreement dated date the amount advanced by petitioner is referred to as a loan made to tag coal corporation for delinquent taxes in the amount of dollar_figure additionally petitioner referred to the payment as a loan on the memo line of the check issued to tag coal finally the advance was recorded as a loan on tag coal's corporate books third within approximately one year after the advance tag coal repaid petitioner dollar_figure of the dollar_figure advanced there is nothing in the record to suggest that petitioner's percent partnership_interest in j m decreased or was otherwise affected by such repayment this is compelling evidence that the advance to tag coal was not tied to an equity_interest in j m and that the advance was a loan as opposed to a capital_contribution fourth tag coal's failure to repay dollar_figure of the amount advanced was not voluntary the outstanding debt became worthless only because tag coal was forced to declare bankruptcy after commonwealth defaulted on its contract we have no reason to think that tag coal would not have repaid the outstanding loan if tag coal had remained solvent moreover there is no indication in the record nor does respondent contend that petitioner could have foreseen that tag coal would become insolvent in sum petitioner reasonably believed that tag coal could and would repay the loan petitioner's genuine intent to create a debtor-creditor relationship the reasonable expectation of repayment and the absence of any change in petitioner's equity_interest in j m upon repayment by tag coal lead us to conclude that the advance by petitioner to tag coal was a loan and not a capital_contribution accordingly we decide this issue for petitioners business versus nonbusiness_bad_debt we must next decide whether petitioner's loan to tag coal was a business or a nonbusiness_debt within the meaning of sec_166 as previously mentioned sec_166 allows a deduction for any bad_debt that becomes worthless during the taxable_year business bad_debts are fully deductible from ordinary_income however nonbusiness bad_debts of taxpayers other than corporations are treated as short-term_capital_losses sec_166 a nonbusiness_bad_debt is defined as a debt other than a a debt created or acquired in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the taxpayer's trade_or_business sec_166 the question of whether a debt is a business or nonbusiness_debt is essentially a question of fact the resolution of which depends upon whether the debt is proximately related to the trade_or_business of the taxpayer sec_1_166-5 income_tax regs a proximate business relationship exists only if the taxpayer's dominant motivation in making the loan was for business reasons 405_us_93 thus in order to receive the favorable tax treatment afforded to business bad_debts petitioner must prove that he was engaged in respondent does not dispute that the advance if it was a debt as we have so held became worthless in a trade_or_business and that the worthless_debt was proximately related to that trade_or_business respondent contends that the debt was not acquired or created while petitioner was in the trade_or_business of leasing equipment because petitioner advanced funds to tag coal on date and did not become a partner in j m until date it is true that the date agreement was the first written instrument reflecting petitioner's 50-percent partnership_interest in j m however based on the record as a whole we think that petitioner was in the trade_or_business of leasing equipment and was acting as a partner in j m prior to actually executing the date agreement in this regard the record demonstrates that petitioner and mr templeman had orally agreed no later than date that they were equal partners in j m the intent of mr templeman and petitioner to create an equal partnership before date is supported by objective evidence most significantly by the fact that petitioner was performing important services on behalf of j m by date for example petitioner negotiated contracts for j m and supplied j m's equipment to the partnership's lessees further we think that the date agreement the date agreement and the discussions surrounding these agreements represented a single effort designed to convey a percent partnership_interest in j m to petitioner the record does not explain why mr templeman and mr adkins entered the date agreement without petitioner however the testimony of petitioner and mr templeman at trial indicates that a transfer of mr adkins' partnership_interest to petitioner was contemplated by all three parties we have no reason to doubt their testimony moreover we are satisfied that one significant reason that the date agreement was not amended earlier was because of mr adkins' medical_condition and his unavailability due to his serious condition respondent points out that on date petitioner was employed by coal mack this fact does not alter our analysis a taxpayer can be engaged in more than one trade_or_business at the same time syracuse v commissioner tcmemo_1981_340 moreover the only reason petitioner remained employed by coal mack after date was because coal mack had not yet hired his successor for the foregoing reasons we conclude that petitioner was in the trade_or_business of leasing equipment at the time that he made the loan to tag coal respondent also contends that petitioner's motivation for making the loan did not have a proximate relationship to petitioner's trade_or_business of leasing equipment in this regard respondent argues that petitioner's dominant motivation in making the loan was to relieve mrs lykins' son mr templeman of his potential liability for tag coal's outstanding employment_taxes and that the loan was thus personal in nature petitioner contends that this dominant motivation for making the loan was to keep the equipment working thereby protecting j m's ability to lease as lessor such equipment to its clients although petitioner's loan to tag coal undoubtedly benefited mrs lykins' son mr templeman we do not think that the desire to confer such benefit was the controlling factor in petitioner's decision to make a loan to tag coal rather for the following reasons we think that the motivation for making the loan was as articulated by petitioner and that such motivation was proximately related to his trade_or_business of leasing equipment the irs had informed tag coal that if the corporation did not pay its outstanding employment_tax liability the irs would proceed against the assets held by j m to satisfy such liability if petitioner had not loaned money to tag coal and if the irs had proceeded against j m's assets ie the equipment j m would not have had equipment to lease to its clients this would have effectively precluded petitioner from carrying on his trade_or_business of leasing equipment in addition tag coal was the primary lessee and customer of j m since petitioner is a 50-percent partner in j m we can readily accept his testimony concerning his desire to keep tag afloat accordingly we conclude that petitioner's dominant motivation in making the loan to tag coal was to protect j m's equipment and ultimately petitioner's ability to lease such equipment to third parties we therefore hold that the debt owed to petitioner by tag coal is appropriately characterized as a business_bad_debt and is deductible by petitioners as such in order to reflect our disposition of the disputed issues as well as the parties' concessions decision will be entered under rule
